121 Ga. App. 20 (1970)
172 S.E.2d 434
HERRINGTON
v.
STONE MOUNTAIN MEMORIAL ASSOCIATION (two cases).
44330, 44331.
Court of Appeals of Georgia.
Decided January 12, 1970.
J. H. Highsmith, Cullen M. Ward, Frank M. Eldridge, for appellants.
Troutman, Sams, Schroder & Lockerman, Robert L. Pennington, Henning, Chambers, Mabry & Crichton, Eugene P. Chambers, Jr., for appellee.
PER CURIAM.
In conformity with the ruling of the Georgia Supreme Court in Stone Mountain Memorial Assn. v. Herrington, (225 Ga. 746 (171 SE2d 521), the judgment and opinion entered in the previous appearance of these cases (119 Ga. App. 658 (168 SE2d 633)), are hereby vacated. In accordance therewith, it is the opinion and judgment of this court that the trial court properly granted the summary judgments in favor of the defendants.
Judgments affirmed. Pannell, Quillian and Evans, JJ., concur.